Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED ACTION
1.	The application of Seo et al. for the "METHOD FOR RECEIVING REFERENCE SIGNAL BY TERMINAL IN WIRELESS COMMUNICATION SYSTEM, AND TERMINAL USING SAME METHOD" filed 09/24/2020 has been examined.  This application is a national stage entry of PCT/KR2019/003956, International Filing Date: 04/03/2019 which Claims Priority from Provisional Application 62652856, filed 04/04/2018,  
Claims Priority from Provisional Application 62659122, filed 04/17/2018.  The preliminary amendment filed 09/24/2020 has been entered and made of record.  Claims 1-15 are pending in the present application. 

2.         The applicant should use this period for response to thoroughly and very closely proof read and review the whole of the application for correct correlation between reference numerals in the textual portion of the Specification and Drawings along with any minor spelling errors, general typographical errors, accuracy, assurance of proper use for Trademarks TM, and other legal symbols @, where required, and clarity of meaning in the Specification, Drawings, and specifically the claims (i.e., provide proper antecedent basis for “the'' and “said'' within each

strongly encouraged to aid in this endeavor.
	Claim Objections
3.         Claims 5, 9, 15 are objected to because of the following informalities: The claim recites the clause with the optional language “configured to”.   In order to present the claim in a better form and to describe a positive or require steps/function to be performing (i.e. using the claim language that does not suggest or make optionally but required steps to be performed), applicant is suggested to revise the claim language such that the steps/functions, which follows “configured to”, to be performed are required (not optional). Appropriate correction is required. 

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed
Invention is not identically disclosed as set forth in section 102, if the differences between the
claimed invention and the prior art are such that the claimed invention as a whole would have
been obvious before the effective filing date of the claimed invention to a person having ordinary
skill in the art to which the claimed invention pertains. Patentability shall not be negated by the
manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.      This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor 

6.         Claims 1-8, 12-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Liao et al. (US#11,018,910) in view of Lin et bal. (US#11,166,249).
Regarding claim 1, the references disclose a novel method and system for determining a CORESET resource allocation and DMRS mapping in the CORESET, according to the essential features of the claim.  Liao et al. (US#11,018,910) discloses a method for receiving a reference signal of a user equipment (UE) in a wireless communication system (Col. 2; lines 4-35: resource allocation and DMRS mapping in the CORESET), the method comprising: receiving information on a reference signal to be mapped to a control resource set (CORESET) and a resource comprised in the CORESET (Figs. 10-11; Col. 16, line 59 to Col. 17, line 5 & & Col. 18, line 61 to Col. 19, line 12: DMRS mapping in the CORESET 1032); and receiving the reference signal, based on the information (Figs. 13-14; Col. 2; lines 16-35 & Col. 21, line 48 to Col. 23, line 3: determining a DMRS mapping process).
However. Liao references does not disclose expressly wherein based on the CORESET overlapping with SSB, the reference signal is mapped to a remaining resource region in the CORESET.  In the same field of endeavor, Lin et bal. (US#11,166,249) teaches in Fig. 2 a block diagram illustrated an exemplary multiplexing types for SSB and CORESETs, in which the time domain resource allocation may be applied to a channel overlapping with one or more control resource sets (CORESETs) for system information. The overlapped one or more control resource sets (CORESETs) for system information may be associated with one or more synchronization see also Fig. 3; Col. 11, lines 29 to Col. 12, line 4: the CORESET overlapping with SSB). 
Regarding claims 2-3, the reference further teaches wherein the reference signal is mapped to a second resource region in the CORESET, excluding the overlap resource region and a first resource region having the same frequency band as the overlap resource region; wherein the same precoding is applied in the second resource region (Liao et al.: Figs. 10-11; Col. 16, line 59 to Col. 17, line 5 & Col. 18, line 61 to Col. 19, line 12).
Regarding claim 4, the reference further teaches wherein the reference signal is mapped only to a third resource region comprising a physical downlink control channel (PDCCH) decoding candidate in the second resource region (Liao et al.: Figs. 7-9; Col. 11, line 24 – Col. 16, line 33: PDCCH DMRS mapping & CORESET resource allocation).
Regarding claims 5-6, the reference further teaches wherein the third resource region has a same time domain as the CORESET, and is configured in unit of contiguous resources in a frequency domain, wherein a same precoding is applied in the third resource region (Liao et al.: see Figs. 7-11; Col. 11, line 24 – Col.19, line 12).
Regarding claim 7, the reference further teaches wherein different precoding is applied in the third resource region in unit of contiguous resources in the frequency domain (Liao et al.: see Figs. 7-11; Col. 11, line 24 – Col.19, line 12).
Regarding claim 8, the reference further teaches wherein a same precoding is applied in the remaining resource region (Liao et al.: see Figs. 7-11; Col. 11, line 24 – Col.19, line 12).
Regarding claim 12, the reference further teaches wherein the UE receives the information, based on higher layer signaling (Liao et al. Fig. 11; Col. 19, line 62–Col. 20, line,8).
 Figs. 10-11; Col. 16, line 59 to Col. 17, line 5 & & Col. 18, line 61 to Col. 19, line 12).
Regarding claim 14, the reference further teaches wherein based on the CORESET overlapping with a reserved resource, the reference signal is not mapped to a resource overlapping with the reserved resource 1n the CORESET (Liao et al.: Figs. 10-11; Col. 16, line 59 to Col. 17, line 5 & Col. 18, line 61 to Col. 19, line 12).
Regarding claim 15, it’s an apparatus claim and have the same subject matter, limitations corresponding to the method claim 1 examined above.  Therefore, claim 15 is analyzed and rejected as previously discussed with respect to claim 1.
One skilled in the art would have recognized the need for effectively and efficiently facilitating CORESET resource allocation and DMRS mapping in the CORESET, and would have applied Lin’s multiplexing types for SSB and RMSI CORESET into Liao’s CORESET resource allocation and DMRS mapping in the CORESET.  Therefore, It would have been obvious to a person of ordinary skill in the art at the time of the invention was made to apply Lin’s method and apparatus for using indication information of time domain resource allocation into Liao’s on PDCCH DMRS mapping and CORESET resource allocation with the motivation being to provide a method and system for receiving reference signal by terminal in wireless communications.
Allowable Subject Matter
7.	Claims 9 is objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-11 depend on the objected claim 9 above.

8.        The following is an examiner's statement of reasons for the indication of allowable subject matter: The closest prior art of record fails to disclose or suggest wherein the reference signal is not mapped to a fourth resource region having a same time domain as the overlap resource region in the remaining resource region, and wherein the fourth resource region is configured in unit of contiguous resources in a frequency domain, as specifically recited in the claim 9.  

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The Takeda et al. (US#2020/0366398) is cited to show user terminal and radio communication method.
The Liu et al. (US#2020/0314777) shows process method of synchronization indication information and device, indicating method of synchronization signal block and device.
The Liu et al. (US#2020/0267697) shows method of configuring CORESET, network equipment and terminal.
The Sun et al. (US#2018/0227777) shows control resource set group design for improved communications devices, systems and networks.
The Liu et al. (US#2021/0022186) shows communications method & apparatus.
The Davydov et al. (US#2021/0410086) shows collision handling of synchronization signal blocks (SSB).
The Islam et al. (US#2020/0229008) shows SSB and PDCCH search space monitoring based on UE beamforming capability.

The Seo et al. (US#10,547,413) shows method and apparatus for monitoring candidate of control channel in a CORESET.
The Seo et al. (US#11,044,619) shows method for monitoring control signal of terminal in wireless communication system, and terminal using the same.
The Seo et al. (US#11,044,622) shows method of monitoring control signal of terminal in wireless communication system, and terminal using the same.
The Seo et al. (US#11,133,892) shows method and device for receiving signal in wireless communication system.

10.	Applicant's future amendments need to comply with the requirements of MPEP § 714.02, MPEP § 2163.04 and MPEP § 2163.06.
"with respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims." See MPEP § 714.02 and § 2163.06 ("Applicant should * * * specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 ("If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims."). See In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) In re Wertheim, 541 F.2d at 262,191 USPQ at 96 
New claims and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification." Ex parte Kotler, 1901 C.D. 62, 95 O.G. 2684 (Comm'r Pat. 1901). See 37 CFR 1.75, MPEP § 608.01 (i) and § 1302.01.
Note that examiners should ensure that the terms and phrases used in claims presented late in prosecution of the application (including claims amended via an examiner's amendment) find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description, see 37 CFR 1,75(d)(1 ). If the examiner determines that the claims presented late in prosecution do not comply with 37 CFR 1.75(d)(1), applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims provided no new matter is introduced."
"USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure." In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023,1027-28 (Fed. Cir. 1997). MPEP § 2106. "
     
11.	Any inquiry concerning this communication or earlier communications from the 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sefcheck Gregory, can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.

12.    Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at toll free 1-866-217-9197.

Mphan
03/01/2022